          Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 1 of 18


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :    17 Civ. 1580 (LGS)
 IN RE CHICAGO BRIDGE & IRON                                  :
 COMPANY N.V. SECURITIES LITIGATION. :                            OPINION AND ORDER
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        In this consolidated securities fraud class action, Plaintiffs ALSAR Ltd. Partnership,

Ironworkers Local 40, 361 and 417 Union Security Funds and Iron Workers Local 580 Joint

Funds, individually and on behalf of all other persons similarly situated, bring this class action

against Defendants Chicago Bridge & Iron Company N.V. (“CBI”), Philip K. Asherman, Ronald

A. Ballschmiede and Westley S. Stockton, alleging Defendants’ statements in relation to a

corporate acquisition violated § 10(b) and § 20(a) of the Securities Exchange Act of 1934.

Defendants move for summary judgment, claiming no reasonable jury could find that 16 of their

challenged statements were (1) false or misleading or (2) made with scienter. For the reasons

stated below, the motion is denied as to all but Defendant Asherman’s statement on CBI’s safety

practices.

I.      BACKGROUND

      This background summary construes disputed facts, as required, in favor of Plaintiffs, the

non-moving parties. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); accord Soto

v. Gaudett, 862 F.3d 148, 157 (2d Cir. 2017).

      A. Factual Background

        CBI is a global engineering, procurement and construction company, which provides

conceptual design, technology, engineering, procurement and other services to customers in the

energy infrastructure market worldwide. At all relevant times, Defendant Asherman was CBI’s

Chief Executive Officer (“CEO”), Defendant Ballschmiede was its Chief Financial Officer
        Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 2 of 18


(“CFO”) and Defendant Stockton was its Chief Accounting Officer (collectively, the “Individual

Defendants”).

       In July 2012, CBI purchased the Shaw Group (“Shaw”) for approximately $3.3 billion

(the “Shaw Acquisition”). The sale closed in February 2013. One of Shaw’s subsidiaries was the

lead contractor for the construction of nuclear power plants in Waynesboro, Georgia, and

Jenkinsville, South Carolina (collectively, the “Nuclear Projects”). Both plants were to use

AP1000 nuclear reactors newly developed by Westinghouse Electric Corporation

(“Westinghouse”). Westinghouse and the Shaw subsidiary were parties to a Consortium

Agreement whereby each was responsible for certain aspects of the Nuclear Projects. The

consortium in turn contracted with the owners of the Nuclear Projects. Prior to and after CBI’s

acquisition of Shaw, the Nuclear Projects experienced delays and cost overruns. CBI had

disputes with both Westinghouse and the owners about CBI’s entitlement to payment on the

resulting claims and unapproved change orders (“UCOs”).

       Following the Shaw acquisition, Defendants made a series of disclosures to investors

between June 11, 2014, and February 4, 2015, regarding the Nuclear Projects, which lowered the

price of CBI stock. In October 2015, CBI sold Shaw’s nuclear operations to Westinghouse. That

sale included CBI’s agreement not to pursue UCOs and claims against Westinghouse.

     B. Procedural Background

       Various plaintiffs filed claims that Defendants made material misrepresentations

regarding losses in CBI’s nuclear business, which in turn led to investor losses during the Class

Period -- October 30, 2013, through June 23, 2015. The matters were consolidated into this

action. Judge Scheindlin was appointed special master and recommended certifying a class of

investors. Her report and recommendation was adopted and the class was certified.

                                                 2
         Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 3 of 18


       The Consolidated Amended Complaint makes broad allegations of Defendants’

misrepresentations, but generally alleges that Defendants manipulated the purchase price

accounting and financial reporting for the nuclear business to inflate financial results, refused to

write down goodwill even though they knew the business was failing, and falsely touted progress

in the Nuclear Projects. In the present motion, Defendants claim that 16 statements (the

“Challenged Statements”) were not false and misleading and not made with scienter:

   1. CBI’s Q3 2013 10-Q stated that (a) contract revenue included CBI’s best estimate for
      recovery amounts under existing contractual disputes and CBI did not believe any
      pending disputes would have a material adverse effect on CBI’s financial position, (b) for
      the nine-month period ending September 2013, no indicators of goodwill impairment
      existed and so CBI recorded no goodwill impairment charge and (c) CBI’s Q3 interim
      financial statements were prepared in accordance with GAAP.

   2. In CBI’s Q4 2014 Earnings Release, Asherman stated CBI had “relentless focus and
      commitment to safety.”

   3. In CBI’s Q4 2014 Earnings Call, Asherman stated that the Nuclear Projects made good
      progress during the quarter.

   4. CBI’s 2013 10-K stated (a) that no goodwill impairment was recorded for 2013, “as the
      fair value of each of the reporting units acquired in 2013 exceeded their respective net
      book value and the fair value of all other reporting units significantly exceeded their
      respective net book value” and (b) that CBI’s 2013 financial statements were prepared in
      accordance with GAAP.

   5. CBI’s Q1 2014 10-Q stated that (a) revenue had increased 30% compared with the prior
      year period, (b) that during the three months ending March 31, 2014, no impairment of
      CBI’s goodwill was noted or recorded for 2014 and (c) that CBI’s Q1 interim financial
      statements were prepared in accordance with GAAP.

   6. CBI’s Q1 2014 Earnings Release stated that its “revenue and earnings . . . remain solid.”

   7. On CBI’s Q1 2014 Earnings Call, Asherman stated that progress was being made on the
      Nuclear Projects.

   8. CBI’s Q2 2014 10-Q stated that (a) during the six months ending June 30, 2014, no
      goodwill impairment was identified or recorded and (b) that CBI’s Q2 interim financial
      statements were prepared in accordance with GAAP.


                                                  3
        Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 4 of 18


   9. On CBI’s Q2 2014 Earnings Call, Asherman stated that CBI continued to move projects
      forward at levels that delivered “growth in revenue and income from operations.”

   10. On CBI’s Q2 2014 Earnings Call, Asherman stated that extensions to the Nuclear
       Projects’ schedules would not affect CBI’s profitability.

   11. CBI’s Q3 2014 10-Q stated that (a) during the nine months ending September 30, 2014,
       no goodwill impairment was identified or recorded and (b) that CBI’s Q3 interim financial
       statements were prepared in accordance with GAAP.

   12. On CBI’s Q3, 2014 Earnings Call, (a) Ballschmiede said that delays in the Nuclear
       Projects had caused CBI to record additional revenue from change order claims of $200
       million, and that other increased costs were also recoverable under CBI’s contractual
       arrangements, and (b) Asherman said that CBI anticipated contractual recovery from
       design changes and that (c) CBI’s module production facility was on track to meet project
       deadlines.

   13. At CBI’s 2014 Investor Day Conference, Asherman acknowledged “challenges with
       schedule, driven by regulatory changes in the design,” but that CBI was still “at a point of
       building [the nuclear] projects, and we’re very confident that they’ll end as they’re
       supposed to” and that CBI expected “more economies of scale as we go forward in the
       job.”

   14. CBI’s 2014 10-K stated that (a) no goodwill impairment was recorded because “the fair
      value of each of our reporting units exceeded their respective net book values” and (b)
      CBI’s 2014 financial statements were prepared in accordance with GAAP.

   15. On CBI’s Q4 2014 Earnings Call, Asherman stated that (a) “[i]n virtually every case
       [involving investor concerns as to cost overruns on the Nuclear Projects], CB&I has
       contractual entitlement for these costs,” (b) CBI had been working with all parties to
       resolve project issues and was getting “some traction” in settling cost disputes and (c) the
       outstanding liability for contract disputes was “somewhere around $247 million, which
       you can assume would be split in half by the two consortium partners.”

   16. CBI’s Q1 2015 10-Q stated that (a) the fair value of each of the reporting units impacted
       by a CBI operating group realignment exceeded their respective net book values, and
       accordingly no impairment charge was necessary as a result of the realignment, and
       during the first quarter no indicators of goodwill impairment were identified in any
       reporting group and (b) CBI’s Q1 interim financial statements were prepared in
       accordance with GAAP.

The Challenged Statements can be divided into the following general groups:

   1. Statements that no indicators of goodwill impairment were identified, and thus that no
      goodwill impairment was recorded in CBI’s periodic financial reports (“Goodwill

                                                 4
        Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 5 of 18


       Impairment Statements”).

   2. Statements regarding the value of assets and liabilities acquired in the Shaw Acquisition,
      resulting in retroactive adjustments to goodwill (“Purchase Price Accounting
      Statements”).

   3. Statements regarding revenues and liabilities based on estimated contractual recoveries
      for disputes related to the Nuclear Projects, including recovery for UCOs (“Claim
      Revenue Statements”).

   4. Statements that CBI’s financial reports were prepared in accordance with GAAP (“GAAP
      Statements”).

   5. Asherman’s and CBI’s statements that the Nuclear Projects were making good progress
      and were on track to deliver revenue growth (“Progress Statements”).

   6. Asherman’s statement that CBI had “relentless focus and commitment to safety” (“Safety
      Statement”).

     C. Bankruptcy Proceeding

     After this case commenced, CBI was acquired by a separate entity, which itself entered

bankruptcy proceedings in the Southern District of Texas. See In re McDermott Int’l Inc., No.

20-30336 (Bankr. S.D. Tex.). A Chapter 11 Plan (the “Bankruptcy Plan”) became effective on

June 30, 2020. Defendants were permitted to file an amended Answer raising two affirmative

defenses arising from the Bankruptcy Plan: (1) that Plaintiffs’ securities fraud claims against CBI

are “Class 14 Interests” under the Bankruptcy Plan, which do not receive any distribution or,

alternatively, that Plaintiffs’ claims against CBI are subordinated by the Bankruptcy Plan

pursuant to Bankruptcy Code Section 510(b) and (2) that Plaintiffs’ claims against the Individual

Defendants are subject to releases, except to the extent Plaintiffs claim the Individual Defendants

engaged in intentional fraud. Defendants also sought declaratory relief on these defenses in the

bankruptcy proceeding and sought an order requiring Plaintiffs to withdraw their claims in this

proceeding. On June 23, 2021, the bankruptcy court held that (1) because Plaintiffs’ claims are


                                                 5
        Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 6 of 18


Class 14 Interests and subject to Section 510(b), Plaintiffs may continue to prosecute their claims

against CBI as a nominal defendant solely to recover against any available insurance proceeds

and (2) Plaintiffs’ claims against the Individual Defendants are barred except to the extent those

claims involve allegations that the Individual Defendants’ actions constituted actual fraud. The

§ 10(b) and Rule 10b-5 securities fraud claim is not barred as it is a claim of actual fraud

requiring proof of scienter, which is discussed below. The § 20(a) claim is not barred because it

also is a claim of actual fraud and requires proof “that the defendant was, in some meaningful

sense, a culpable participant in the controlled person’s fraud.” Carpenters Pension Tr. Fund of

St. Louis v. Barclays PLC, 750 F.3d 227, 236 (2d Cir. 2014) (quoting ATSI Commc’ns, Inc. v.

Shaar Fund, Ltd., 493 F.3d 87, 108 (2d Cir. 2007)).

II.    STANDARD

       A. Summary Judgment

       Summary judgment is proper where the record establishes that “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A genuine dispute exists “if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Fireman’s Fund Ins. Co. v. Great Am. Ins. Co. of New York,

822 F.3d 620, 631 n.12 (2d Cir. 2016) (quoting Anderson, 477 U.S. at 248 (1986)). The movant

bears the initial burden of demonstrating the absence of a genuine dispute of material fact. Fed.

R. Civ. P. 56(c)(1); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Victory v. Pataki, 814

F.3d 47, 58-59 (2d Cir. 2016), as amended (Feb. 24, 2016). Courts must construe the evidence

and draw all reasonable inferences in the non-moving party’s favor. See Wright v. New York

State Dep’t of Corr., 831 F.3d 64, 71-72 (2d Cir. 2016). “[O]nly disputes over facts that might

affect the outcome of the suit under the governing law will properly preclude the entry of

                                                  6
        Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 7 of 18


summary judgment.” Pippins v. KMPG, LLP, 759 F.3d 235, 252 (2d Cir. 2014) (quoting

Anderson, 477 U.S. at 248).

     B. Securities Fraud Under Section 10(b) and Rule 10b-5

       In order to prevail on a claim of securities fraud under § 10(b) and Rule 10b-5, a plaintiff

must prove (1) a material misrepresentation or omission by the defendant; (2) scienter; (3) a

connection between the misrepresentation or omission and the purchase or sale of a security; (4)

reliance upon the misrepresentation or omission; (5) economic loss and (6) loss causation. Singh

v. Cigna Corp., 918 F.3d 57, 62 (2d Cir. 2019); accord In Re Perrigo Company PLC Sec. Litig.,

No. 19 Civ. 70, 2021 WL 3005657, at *4 (S.D.N.Y. July 15, 2021). Only the issues of

misrepresentation/omission and scienter are at issue in the present motion.

           1. Material Misrepresentations and Omissions

       Rule 10b-5 prohibits persons from (1) making “any untrue statement of a material fact”

and (2) from “omit[ting] to state a material fact necessary in order to make [ ] statements made,

in the light of the circumstances under which they were made, not misleading” in connection

with the purchase or sale of any security. 17 C.F.R. § 240.10b-5(b). “[B]oth statements of fact

and those of opinion [are] actionable when such statements would be misleading without the

contextualization of material facts.” Abramson v. Newlink Genetics Corp., 965 F.3d 165, 174 (2d

Cir. 2020). A statement of opinion may be challenged in two ways: (1) by showing that the

“statement of opinion contained one or more embedded factual statements that can be proven

false” or (2) by showing that the “statement of opinion, without providing critical context,

implied facts that can be proven false.” Id. (citing Omnicare, Inc. v. Laborers Dist. Council

Const. Industry Pension Fund, 575 U.S. 175, 187 n.4 (2015)). The second inquiry is analyzed

from the perspective of a reasonable investor, taking into account (1) the customs and practices of

                                                 7
         Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 8 of 18


the relevant industry, (2) whether the opinion was expressed in a formal statement, such as a

regulatory filing, or in an off-the-cuff manner and (3) that investors understand that opinions rest

on the weighing of competing facts, and thus that a single fact cutting the other way does not

render an opinion false. Id. Finally, “[g]eneric, indefinite statements of corporate optimism

typically are not actionable,” and corporate officials need not “present an overly gloomy or

cautious picture of current performance and future prospects” as reasonable investors do not

“place substantial reliance on generalizations regarding a company’s health or the strength of a

company’s product.” Id. at 173-74. Instead, “puffery” by corporate officials -- such as

statements that performance is “encouraging” or an “improvement” -- is actionable only when

the speaker “knew that the contrary was true.” Id. at 174.

        A false statement or omission is material “if there is a substantial likelihood that a

reasonable person would consider it important in deciding whether to buy or sell shares of stock.”

In re Mindbody, Inc. Sec. Litig., 489 F. Supp. 3d 188, 202 (S.D.N.Y. 2020) (quoting Operating

Loc. 649 Annuity Tr. Fund v. Smith Barney Fund Mgmt. LLC, 595 F.3d 86, 92-93 (2d Cir. 2010)).

Materiality is an “inherently fact-specific finding,” Litwin v. Blackstone Grp., L.P., 634 F.3d 706,

716 (2d Cir. 2011), that “generally should be presented to a jury,” Veleron Holding, B.V. v.

Morgan Stanley, 117 F. Supp. 3d 404, 430 (S.D.N.Y. 2015) (quoting Press v. Chemical Inv. Servs.

Corp., 166 F.3d 529, 538 (2d Cir. 1999)). See also TSC Indus., Inc. v. Northway, Inc., 426 U.S.

438, 450 (1976) (stating that at summary judgment, the “determination [of materiality] requires

delicate assessments of the inferences a ‘reasonable shareholder’ would draw from a given set of

facts and the significance of those inferences to him, and these assessments are peculiarly ones

for the trier of fact.”).



                                                   8
           Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 9 of 18


             2. Scienter

          “A false statement was made with the requisite scienter if it was made with the intent to

deceive, manipulate, or defraud.” Sec. & Exch. Comm’n v. Frohling, 851 F.3d 132, 136 (2d Cir.

2016) (internal quotation marks omitted). “Scienter may be established through a showing of

reckless disregard for the truth, that is, conduct which is highly unreasonable and which

represents an extreme departure from the standards of ordinary care.” Id. at 136 (internal

quotation marks and alterations omitted). “[C]ourts should be ‘lenient in allowing scienter issues

to withstand summary judgment based on fairly tenuous inferences,’ because such issues are

‘appropriate for resolution by the trier of fact.’” Gruber v. Gilbertson, No. 16 Civ. 9727, 2021

WL 2482109, at *12 (S.D.N.Y. June 17, 2021) (quoting In re DDAVP Direct Purchaser Antitrust

Litig., 585 F.3d 677, 693 (2d Cir. 2009)).

   III.      DISCUSSION

          A. Statements of Opinion

          Defendants argue that the Challenged Statements were statements of opinion, and thus

must be evaluated under the Omnicare standard, which looks for (1) embedded false factual

statements or (2) lack of context suggesting an untruth, evaluated from the perspective of a

reasonable investor. Abramson, 965 F.3d at 174. “By increasing the ability of plaintiffs to plead

material omissions with respect to statements of opinion as described above, Omnicare reduced

the significance of district courts’ classification of statements as those of fact or opinion.” Id. at

176. In this case, regardless of whether the Challenged Statements are assessed as a misstatement

of fact or opinion, a reasonable jury could find that all but one of them provided inadequate




                                                   9
        Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 10 of 18


context, with the effect of suggesting facts starkly at odds with much of the record evidence.

       B. Goodwill Statements 1

       GAAP required CBI to ascertain the fair value of all of Shaw’s tangible and intangible

assets and liabilities as of the closing date, allocate the $3.3 billion purchase price to them, and

record the excess of purchase price over the fair value as goodwill. GAAP requires that this

goodwill figure be updated following an initial acquisition if new information about facts and

circumstances that existed at the time of acquisition caused a change in the calculation of

goodwill. GAAP also requires that goodwill be tested for impairment on an annual basis and

between annual tests in the event changed circumstances would reduce the fair value of a

reporting business unit below that recorded in a company’s accounts.

       The goodwill recorded by CBI in connection with the Shaw Acquisition was $2.5 billion

on February 13, 2013, and rose to approximately $3.3 billion by the end of 2013 -- roughly equal

to the price CBI paid for Shaw. Following CBI’s sale of its nuclear business to Westinghouse,

CBI determined that $191 million of goodwill was allocable to the Nuclear Projects.




1
  Plaintiffs rely in part on the reports of their experts, Harris Devor and William Purcell. In their
reply brief, Defendants raise a hearsay objection to Plaintiff’s reliance on documents not in the
record except that they are referenced by Plaintiff’s experts. This objection is unavailing. First,
Federal Rule of Evidence 703 permits disclosure to a jury of otherwise inadmissible documents
relied upon by an expert if experts in the field would reasonably rely on those kinds of facts or
data, and if their probative value outweighs any prejudicial effect. Second, this Opinion and
Order relies on the expert opinions in the record, documents in the record and CBI’s public
filings, which are in the record, and of which the Court in any event may take judicial notice. See
In re Pareteum Sec. Litig., No. 19 Civ. 9767, 2021 WL 3540779, at *2 n.1 (S.D.N.Y. Aug. 11,
2021) (citing In re Morgan Stanley Info. Fund Sec. Litig, 592 F.3d 347, 354 n.5 (2d Cir. 2010)).

                                                  10
        Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 11 of 18


           1. Misrepresentation or Omission

       Plaintiffs argue that CBI organized its financial reporting units in a manner that “avoided

reporting goodwill impairments during the Class Period.” Defendants do not dispute that, rather

than making disclosures regarding goodwill for its Nuclear unit -- which included the Shaw

acquisition -- CBI made disclosures for its Power unit, of which the Nuclear unit was one

component. Defendants acknowledge that this choice of reporting unit allowed CBI to avoid

recording estimated negative cash flows from the Nuclear Projects in regulatory filings, so long

as they were exceeded by the estimated positive cash flows from the rest of the Power unit. This

in turn enabled CBI to avoid recording goodwill impairments that would have revealed

significant deterioration in the Nuclear Projects.

       The record shows that Defendants were aware of issues with the Nuclear Projects with

potentially significant effects on the goodwill recorded for the Shaw Acquisition, including (1)

delays and dysfunction on the Nuclear Projects acquired from Shaw and (2) that Shaw’s nuclear

build business was declining in value during the year after it was acquired. A reasonable jury

evaluating this evidence could conclude that Defendants’ choice of reporting unit, coupled with

evidence of goodwill impairments associated with Defendants’ nuclear business, hid material

context about the nuclear business and its goodwill from investors and thus made the Goodwill

Statements misrepresentations for purposes of Rule 10b-5.

       In response, Defendants claim they were permitted to merge reporting units in this

manner pursuant to GAAP. Even if true, this argument is unpersuasive. “GAAP itself recognizes

that technical compliance with particular GAAP rules may lead to misleading financial

statements, and imposes an overall requirement that the statements as a whole accurately reflect

the financial status of the company.” United States v. Ebbers, 458 F.3d 110, 126 (2d Cir. 2006);

                                                 11
        Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 12 of 18


accord In re Signet Jewelers Ltd. Sec. Litig., No. 16 Civ. 6728, 2019 WL 3001084, at *14

(S.D.N.Y. July 10, 2019); In re Lehman Bros. Sec. & Erisa Litig., 799 F. Supp. 2d 258, 279

(S.D.N.Y. 2011). Defendants also argue that CBI’s external auditors reviewed its disclosures and

deemed them reasonable, and that the SEC closed an investigation into CBI’s accounting

practices after noting that it had not reached any conclusion as to the propriety of those practices.

These arguments at most show that a material dispute of fact exists as to whether the Goodwill

Statements were in fact misstatements and whether Defendants acted with scienter, considering

the countervailing evidence that: (1) CBI reported no goodwill impairments during the Class

Period despite evidence of potential impairments; (2) CBI’s accounting during the Class Period

increased the goodwill resulting from the Shaw Acquisition to the price CBI paid for Shaw,

indicating that Shaw’s other net assets had essentially no value and (3) following CBI’s sale of its

nuclear build business at a $1 billion loss, it significantly wrote down the goodwill associated

with the Nuclear Projects. A reasonable jury evaluating this evidence could conclude that the

Goodwill Statements were misleading.

           2. Scienter

       A reasonable jury could find the Goodwill Statements were made with a reckless

disregard for the truth. As described above, CBI elected to merge accounting for its Nuclear unit

into the Power unit -- and thus avoid disclosing any goodwill impairment related to the Nuclear

Projects -- despite those projects suffering from numerous business and regulatory problems.

Mindful that scienter issues are best addressed by the finder of fact, Defendants are denied

summary judgment on this issue.




                                                 12
        Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 13 of 18


       C. Purchase Price Accounting Statements

       During the Class Period, Defendants made repeated adjustments to CBI’s purchase price

accounting for Shaw, which consisted of increasing the assumed costs to complete the Nuclear

Projects, which was offset by a corresponding increase to goodwill, an asset. This accounting

treatment meant that CBI did not record the estimated cost increases as expenses, which would

have reduced earnings in CBI’s current income statement. Plaintiffs argue this adjustment

effectively allowed CBI to utilize a “cookie jar” reserve of goodwill that was used to offset costs

and artificially inflate CBI’s profitability during the Class Period.

           1. Misrepresentation or Omission

       The record shows that, between the first and fourth quarter of 2013, CBI recorded

purchase price adjustments (“PPAs”) that reallocated the Shaw purchase price between goodwill

and other assets and liabilities. Specifically, CBI revised the value of liabilities acquired in the

Shaw Acquisition by recording PPAs that approximately doubled the amount of liabilities for

contracts related to the Nuclear Projects, from $1.1 billion to $2.3 billion. These increased

liabilities reduced the net assets (exclusive of goodwill) that CBI acquired from Shaw to close to

zero, resulting in an $847 million increase to goodwill from the Shaw acquisition to a total of

$3.3 billion -- approximately equal to the price CBI paid for Shaw. CBI’s financial statements

did not explain why the estimate of liability to complete the Nuclear Projects more than doubled

from the time of the acquisition over the course of a year. By recording the increased costs

associated with the contracts as PPAs rather than expenses, CBI was representing that, per the

requirements of GAAP, the PPAs were made based on new information obtained about the facts

and circumstances that existed at the time of the acquisition.



                                                  13
        Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 14 of 18


       A dispute of material fact exists as to whether this representation was true. Based on the

evidence construed in favor of Plaintiffs, a reasonable jury could conclude that (1) the Nuclear

Projects had negative cash flows, which could reduce income and profitability, but PPAs

provided an avenue to book certain costs in a way that would not reduce income and profitability

and (2) CBI’s 2013 PPAs arose from new information about negative facts and circumstances that

did not exist at the time of the acquisition. In light of this evidence, a reasonable jury could

conclude that the Purchase Price Accounting Statements and associated GAAP Statements were

false and could mislead investors about (1) the current performance and outlook for the contracts

related to the Nuclear Projects and (2) CBI’s profitability.

       In response, Defendants observe that no purchase as complex as the Shaw Acquisition is

fully and accurately valued at closing, which is why GAAP permits PPAs for a period following

the acquisition. This argument does not eliminate the above factual dispute regarding whether

CBI accurately stated that its PPAs were proper under purchase accounting rules.

           2. Scienter

       As with the Goodwill Statements, the Purchase Price Accounting Statements and

associated GAAP Statements were made despite internal indications that they were (1) based on

inaccurate or incomplete information or (2) did not adequately capture Shaw’s value at the time

of acquisition, but instead reflected post-acquisition activity not attributable to the claimed

goodwill increase under purchase accounting rules. A reasonable jury could find that these

statements were made with a reckless disregard for the truth. Defendants are denied summary

judgment on this issue.




                                                  14
        Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 15 of 18


       D. Claim Revenue Statements

           1. Misrepresentation or Omission

       A reasonable jury could conclude that Defendants’ statements regarding expected revenue

from contractual disputes -- primarily with Westinghouse and the owners of the Nuclear Projects

-- misled investors. Defendants consistently represented that their best estimates of anticipated

contract revenue would not create any material adverse effect on CBI’s financial position, and

provided specific projections of estimated unrecoverable contract revenue. At the same time,

record evidence suggests that (1) CBI did not expect significant recovery from Westinghouse due

to the strained nature of the relationship between the parties and the degree of cost overruns on

the Nuclear Projects and (2) CBI eventually considered ceasing work, pursuing litigation against

Westinghouse and transferring ownership of the Nuclear Projects due to continued nonpayment

of contractual revenue. A reasonable jury evaluating this evidence could conclude that the Claim

Revenue Statements, by omitting this context, suggested that recovery was far more likely than it

actually was.

       In response, Defendants correctly note that corporate statements need not disclose every

adverse fact, and that corporate statements should not be judged with the benefit of hindsight.

This argument is unpersuasive due to the stark difference between the Claim Revenue Statements

and Defendants’ internal assessment of the likelihood of recovering claim revenue.

           2. Scienter

       As with the Goodwill and Purchase Price Accounting Statements, the Claim Revenue

Statements were made despite internal indications that estimated contractual recoveries would be

(1) much lower than projected and (2) significantly more difficult to obtain than represented. A

reasonable jury could find that these statements were made with a reckless disregard for the truth,

                                                15
        Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 16 of 18


and Defendants are denied summary judgment on this issue.

       E. GAAP Statements

       Under SEC rules, “financial statements which are not prepared in accordance with GAAP

are presumptively misleading or inaccurate.” Indiana Pub. Ret. Sys. v. SAIC, Inc., 818 F.3d 85,

93 (2d Cir. 2016) (quoting 17 C.F.R. § 210.4-01(a)(1)); accord Perrigo, 2021 WL 3005657, at

*5. However, compliance with GAAP does not equate to no securities fraud -- statements can be

false even if Defendants did not run afoul of GAAP. Ebbers, 458 F.3d at 126 (2d Cir. 2006);

accord In re Signet, 2019 WL 3001084, at *14. The parties’ arguments regarding the GAAP

Statements largely turn on whether CBI’s accounting methods in relation to the Goodwill and

Purchase Price Accounting Statements were misleading by virtue of being noncompliant with

GAAP. Because, as discussed above, factual issues preclude finding the Goodwill Statements

were true and made without scienter regardless of whether those statements were GAAP-

compliant, this Opinion and Order does not address whether Defendants complied with GAAP

with respect to the Goodwill Statements. As described above, factual disputes preclude summary

judgment on whether the GAAP Statements were true with regard to the Purchase Price

Accounting Statements.

       F. Progress Statements

           1. Misrepresentation or Omission

       A reasonable jury could conclude that the Progress Statements misled reasonable

investors. Defendants consistently stated that the Nuclear Projects were making good progress

and on track, and that delays and cost overruns would not impact CBI’s revenue and profitability

estimates. There is sufficient record evidence to the contrary for a reasonable jury to conclude

that the Progress Statements, by omitting context regarding significant issues on the Nuclear

                                                16
        Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 17 of 18


Projects, misled investors. As described above, the record contains evidence from which a

reasonable jury could conclude that (1) there were significant delays and logistical issues on the

Nuclear Projects; (2) cash flows and revenues from the Nuclear Projects were poor and (3) CBI

was unlikely to recover projected cost overruns from contractual disputes. In light of those

record issues, a reasonable jury could find the Progress Statements misleading.

            2. Scienter

       As with the other Challenged Statements, the stark difference between the content of the

Progress Statements and the potentially contradictory record facts would permit a reasonable jury

to conclude that the Progress Statements were made with reckless disregard for the truth.

Defendants are denied summary judgment on this issue.

       G. Safety Statement

       The Safety Statement -- that CBI had a “relentless focus and commitment to safety” -- is

non-actionable puffery. Generic aspirational statements of this type are “quintessential

examples” of puffery on which no reasonable investor would rely. See, e.g., Ong v. Chipotle

Mexican Grill, Inc., 294 F. Supp. 3d 199, 232 (S.D.N.Y. 2018) (holding that defendant’s

statement that it was “committed to serving safe, high quality food to [its] customers” to be

puffery).

       In response, Plaintiffs note that Asherman possessed information discussing safety issues

with the Nuclear Projects, including letters from employees, a notice of noncompliance from the

Nuclear Regulatory Commission and two consultants’ assessments raising safety issues. That

safety issues existed on the Nuclear Projects does not render Asherman’s general statement

regarding CBI’s focus on safety anything other than puffery. Because no reasonable jury could

find an investor would have found the Safety Statement anything but puffery, summary judgment

                                                17
        Case 1:17-cv-01580-LGS Document 306 Filed 08/23/21 Page 18 of 18


is granted to Defendants on this issue.

IV.    CONCLUSION

       For the reasons stated above, Defendants’ motion for summary judgment is granted as to

the Safety Statement. Defendants’ motion is denied for the remaining Challenged Statements.

Defendants’ motion for oral argument is denied as moot. The Clerk of Court is respectfully

directed to close the docket entries at Numbers 252 and 292.


Dated: August 23, 2021
       New York, New York




                                               18
